
Exhibit 10.1

 
NORTHERN OIL AND GAS, INC.
315 Manitoba Avenue – Suite 200
Wayzata, Minnesota 55391
 
January 2, 2015
 
CONFIDENTIAL
 
TRT Holdings, Inc.
4001 Maple Avenue
Suite 600
Dallas, Texas 75219
Attention: Mr. Robert B. Rowling, Chief Executive Officer
 
Ladies and Gentlemen:
 
Robert B. Rowling, Cresta Investments, LLC, Cresta Greenwood, LLC and TRT
Holdings, Inc. (together, “TRT”) and Northern Oil and Gas, Inc. (the “Company”),
in consideration of the respective representations, warranties, covenants,
agreements and conditions set forth in this letter agreement (this “Agreement”),
and, intending to be legally bound, hereby agree as follows:
 
1.           Minnesota Business Combination Law.
 
a.           The Company represents, warrants and certifies to TRT that (i) in
accordance with Section 302A.673 of the Minnesota Business Corporation Act (the
“MBCA”), a duly authorized committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) consisting of solely of disinterested directors has been
formed for purposes of considering whether to approve the acquisition by TRT and
their respective affiliates and associates of additional shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), in an amount
which, when combined with shares that TRT beneficially owns as of the date of
this Agreement, would equal 10% or more of the issued and outstanding Common
Stock, (ii) attached hereto as Annex A is a true and complete copy of the duly
adopted and binding resolution of the Committee, which resolution is in full
force and effect, (A) expressly approving, for purposes of Section 302A.673 of
the MBCA, the acquisition by TRT and their respective affiliates and associates,
in a single transaction or in a series of transactions, of additional shares of
the Common Stock in excess of 10% of the issued and outstanding Common Stock but
less than 20% of the issued and outstanding Common Stock, and (B) providing that
neither TRT nor any of their respective affiliates or associates will be or will
be deemed to be an interested shareholder of the Company, and will not be
subject to the restrictions applicable to interested shareholders under the
MBCA, if TRT and their respective affiliates or associates become the beneficial
owner of 10% or more of the issued and outstanding Common Stock but less than
20% of the issued and outstanding Common Stock, and (iii) the Company and the
Board (including any committee thereof) has not taken and will not take,
directly or indirectly, any action that would prohibit, prevent, penalize or
otherwise restrict TRT and their respective affiliates and associates from
acquiring beneficial ownership of up to 20% of the issued and outstanding Common
Stock.
 
b.           TRT agrees that if TRT becomes the beneficial owner, directly or
indirectly, of twenty percent or more of the Common Stock or voting power of the
outstanding Common Stock of the Company (the “20% Shareholder,” the date of such
event, the “20% Shareholder Date”), then TRT and TRT’s affiliates and associates
may not engage in any Extraordinary Transaction (as defined below) for a period
of four years following the 20% Shareholder Date unless the Extraordinary
Transaction or the acquisition of shares made by TRT to cause TRT to become a
20% Shareholder is approved by a Special Committee (as defined below).
 
 
1

--------------------------------------------------------------------------------

 
 
c.           If TRT makes a good faith definitive proposal in writing to the
Board regarding an Extraordinary Transaction, the Special Committee shall
consider and take action on the proposal and respond in writing within 30 days
after receipt of the proposal by TRT, setting forth its decision regarding the
proposal.
 
d.           If TRT makes a good faith definitive proposal in writing to the
Board to acquire shares such that TRT would become a 20% Shareholder, a Special
Committee shall consider and take action on the proposal and respond in writing
within 30 days after receipt of the proposal by TRT, setting forth its decision
regarding the proposal.
 
e.           If TRT makes a good faith definitive proposal in writing to the
Board pursuant to Section 1(c) or Section 1(d), the Board shall promptly form a
committee (the “Special Committee”) composed solely of one or more disinterested
directors.  The Special Committee shall take action on the proposal by the
affirmative vote of a majority of members of the Special Committee.  No larger
proportion or number of votes shall be required. Notwithstanding the provisions
of Section 302A.241, subdivision 1 of the MBCA, the Special Committee shall not
be subject to any direction or control by the Board with respect to the Special
Committee’s consideration of, or any action concerning, an Extraordinary
Transaction or acquisition of shares pursuant to this Section 1(e).
 
f.           Notwithstanding the foregoing, if TRT becomes a 20% Shareholder
solely as a result of a repurchase of shares by, or a recapitalization of, the
Company or other similar action, TRT shall not be deemed to be a 20% Shareholder
for purposes of this Agreement, unless: (i) the repurchase, recapitalization,
conversion, or similar action was proposed by or on behalf of, or pursuant to
any agreement, arrangement, relationship, understanding, or otherwise (whether
or not in writing) with, TRT or any affiliate or associate of TRT; or (ii) TRT
thereafter acquires beneficial ownership, directly or indirectly, of outstanding
shares of Common Stock and, immediately after the acquisition, is a 20%
Shareholder.
 
g.           For purposes of this Agreement, the terms “affiliates,”
“associates,” “beneficial owner,” “control,” “disinterested directors” and
“interested shareholder” shall have the meanings assigned to such terms in the
MBCA.
 
2.           Annual Meeting.  Subject to the compliance in all material respects
by the Company and the Board with their obligations under this Agreement:
 
a.           At the 2015 annual meeting of the Company’s shareholders (the “2015
Annual Meeting”), TRT will, and will cause their respective affiliates and
associates under their control to, vote all shares of Common Stock that they are
entitled to vote at the 2015 Annual Meeting:
 
i. in favor of the election of each of the Board’s nominees for director,
 
ii. in accordance with the Board’s recommendation with respect to any proposal
(A) requesting the ratification of the Company’s independent registered public
accounting firm, and (B) to approve, on an advisory basis, the compensation of
Company’s named executive officers under Section 14A of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and Section 951 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and
 
 
2

--------------------------------------------------------------------------------

 
 
iii. on any other matters that may properly come before the 2015 Annual Meeting,
in the same manner and proportion as the other shareholders of the Company vote
their shares of Common Stock on such matters.  The Company and TRT will work
together in good faith to ensure that the shares of Common Stock that TRT and
their respective affiliates and associates under their control are entitled to
vote at the 2015 Annual Meeting are voted accordingly with respect to such other
matters.
 
b.           From the date of this Agreement until the 2015 Annual Meeting, TRT
will not, and will cause their respective affiliates and associates under their
control not to, and will not encourage any third party to, initiate or propose
any shareholder proposal or seek the nomination of any candidate as a director
of the Company at the 2015 Annual Meeting.
 
c.           As reasonably practicable following the date of this Agreement, the
Company will set a date for the 2015 Annual Meeting, which date will be no later
than May 30, 2015, and will establish a record date for the 2015 Annual Meeting,
which record date will be within sixty days of the date of the 2015 Annual
Meeting.
 
3.           Proposals for Extraordinary Transactions.  Subject to the
compliance in all material respects by the Company and the Board with their
obligations under this Agreement:
 
a.           Notwithstanding the foregoing, from the date of this Agreement
until the earlier of May 30, 2015 or the 2015 Annual Meeting, TRT will not, and
will cause their respective affiliates and associates under their control not
to, and will not encourage any third party to, make any proposal or offer, or
otherwise disclose an intent to make a proposal or offer, with respect to an
Extraordinary Transaction (as defined below).  Notwithstanding anything to the
contrary in this Agreement, the restrictions set forth in this Section 3(a)
shall terminate and be of no further force and effect if (i) the Company enters
into a definitive agreement with respect to, or announces that it plans to enter
into, a transaction involving all or a majority of the Company’s outstanding
Common Stock or the consolidated assets of the Company and its subsidiaries
(whether by merger, consolidation, business combination, tender or exchange
offer, recapitalization, restructuring, sale, equity issuance, spin-off or other
direct or indirect disposition of assets or another transaction), or (ii) any
third party commences a tender offer or exchange offer for all or a majority of
the Company’s Common Stock.  For purposes of this Agreement, the term
“Extraordinary Transaction” means any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of a substantial amount
of securities or assets other than in the ordinary course of business,
dissolution, liquidation, restructuring, recapitalization or similar transaction
with or involving the Company or any of its subsidiaries.
 
b.           TRT will not, and will cause their respective affiliates and
associates under their control not to, and will not encourage any third party
to, call or seek to have called any special meeting of the shareholders of the
Company on or prior to December 31, 2015.
 
4.           Non-Solicitation.  Subject to the compliance in all material
respects by the Company and the Board with their obligations under this
Agreement, during the period beginning on the date of this Agreement and
continuing until the earlier of (such earlier date, the “Termination Date”): (i)
October 31, 2015 or (ii) the date that is 60 days prior to any advance notice
deadline applicable to stockholders of the Company for bringing any stockholder
proposal or nominating any candidate as a director of the Company at the 2016
annual meeting of the Company’s shareholders, TRT will not, and will cause their
respective affiliates and associates under their control not to, and will not
encourage any third party to, “solicit” (as such term is defined in Rule
14a-1(l) under the Exchange Act) shareholders of the Company with respect to the
approval of any shareholder proposal or the nomination of any candidate as a
director of the Company in opposition to the recommendation of the Board.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Non-Disparagement.
 
a.           Beginning on the date of this Agreement and continuing until the
Termination Date, TRT will not, and will cause their affiliates and associates
under their control not to, engage in any conduct or solicit, make or cause to
be made, any statement or opinion or communicate any information (whether oral
or written) (collectively, “Conduct”) that is calculated to or reasonably could
be expected to have the effect of (i) undermining, impugning, disparaging or
otherwise in any way reflecting adversely or detrimentally upon the Company, or
any of its representatives acting on its behalf, or the Company’s affiliates and
associates under its control, or (ii) accusing or implying that the Company, or
any of its representatives acting on its behalf, or the Company’s affiliates and
associates under its control, engaged in any wrongful, unlawful or improper
conduct; except, in each case, with respect to any claim (A) relating to the
performance of obligations under this Agreement or for breach of or to enforce
this Agreement and (B) that cannot be waived by law (collectively, the “Excluded
Claims”).
 
b.           Beginning on the date of this Agreement and continuing until the
Termination Date, the Company will not, and will cause its affiliates and
associates under its control not to, engage in any Conduct that is calculated to
or reasonably could be expected to have the effect of (i) undermining,
impugning, disparaging, or otherwise in any way reflecting adversely or
detrimentally upon TRT, or any of their respective representatives acting on
their behalf, or TRT’s affiliates and associates under their control, or (ii)
accusing or implying that TRT, or any of their respective representatives acting
on their behalf, or TRT’s affiliates and associates under their control, engaged
in any wrongful, unlawful or improper conduct; except, in each case, with
respect to any Excluded Claim.
 
c.           The foregoing covenants in this Section 5 will not apply to any (i)
non-public oral statements made directly to a party hereto or its
representatives, (ii) compelled testimony or production, either by legal
process, subpoena or otherwise, and (iii) response to any request for
information from any governmental authority having jurisdiction over a party, so
long as no action of such party, or any representative acting on its behalf,
invited or suggested such request.
 
6.           Additional Agreements.  TRT agrees that, from the date of this
Agreement until December 31, 2015, neither TRT nor any of their affiliates or
associates under their control will, and it will cause each of their affiliates
and associates under their control not to, directly or indirectly, in any
manner:
 
a.           form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock, except for such “group” identified in TRT’s Schedule 13D filed with the
Securities and Exchange Commission on December 8, 2014; provided, however, that
nothing herein shall limit the ability of an affiliate of TRT to join the
“group” following the execution of this Agreement, so long as any such affiliate
agrees to be bound by the terms and conditions of this Agreement;
 
b.           deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than in accordance with this Agreement; and
 
c.           purchase and acquire shares of Common Stock that do not include all
voting rights for such shares.
 


 
4

--------------------------------------------------------------------------------

 

 
7.           Miscellaneous.
 
a.           No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.  This
Agreement (including Annex A, which is incorporated into and constitutes an
integral part of this Agreement) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
written, and prior and contemporaneous oral, agreements and understandings
between the parties with respect to the subject matter hereof.  This Agreement
may be modified or waived only by a separate writing executed by TRT and the
Company expressly so modifying or waiving this Agreement.
 
b.           Money damages would be an inadequate remedy for breach of this
Agreement by TRT or the Company, as applicable, because of the difficulty of
ascertaining the amount of damage that will be suffered by the non-breaching
party in the event that this Agreement is breached, the irreparable injury that
would be suffered by the non-breaching party in the event that any provision of
this Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such injury would not be adequately compensable in
damages.  Therefore, TRT and the Company will be entitled to specific
performance of this Agreement and injunctive or other equitable relief as a
remedy for any such breach by TRT or the Company, as applicable, and TRT and the
Company further waive any requirement for the securing or posting of any bond in
connection with any such remedy and shall not take any action, directly or
indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity.  Such remedy shall not
be deemed to be the sole or exclusive remedy for any breach of this Agreement by
TRT or the Company, as applicable, but shall be in addition to all other
remedies available at law or equity to the non-breaching party.  The provisions
of this Agreement shall be enforced to the fullest extent permissible under the
law and public policies applied in the jurisdiction in which enforcement is
sought.  Accordingly, if any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Notwithstanding the foregoing,
if such provision, covenant or restriction could be more narrowly drawn so as
not to be invalid, prohibited or unenforceable, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement.
 
c.           This Agreement, and any claims arising out of, relating to or
associated with this Agreement will be governed by and construed and enforced in
accordance with the laws of the State of Minnesota without reference to the
conflict of laws principles or any other principle that could require the
application of the laws of any other jurisdiction.  Each of TRT and the Company
(i) irrevocably agrees that any suit, action or proceeding arising out of,
relating to or associated with this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns shall be brought and
determined exclusively in the Delaware Court of Chancery or any federal court
within the State of Delaware, or, if both the Delaware Court of Chancery and the
federal courts within the State of Delaware decline to accept jurisdiction over
a particular matter, any other state court within the State of Delaware, and, in
each case, any appellate court therefrom, (ii) consents to submit itself to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any suit, action or proceeding arising out of, relating to or associated with
this Agreement in any court other than the aforesaid courts, (iii) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and (iv) irrevocably waives, and
will not assert, to the fullest extent permitted by applicable law, that (A) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
 
5

--------------------------------------------------------------------------------

 
 
d.           Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by either the Company or TRT without the prior written
consent of the other parties, and any attempt to do so will be void.  Subject to
the preceding sentence, all the terms and provisions of this Agreement will
inure to the benefit of and will be enforceable by the successors, assigns,
heirs, executors and administrators of the Company and TRT, as
applicable.  Except as otherwise expressly set forth herein, nothing contained
in this Agreement will create any rights in, or be deemed to have been executed
for the benefit of, any person that is not a party hereto or a successor, heir,
executor, administrator (as applicable) or permitted assignee of such party.
 
e.           Neither the Company nor TRT shall issue any press release or public
announcement concerning this Agreement without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld or delayed, unless, in the sole judgment of the Company or TRT (as
applicable), disclosure is otherwise required by applicable law or by the
applicable rules of any stock exchange on which the Company lists securities or
in order to comply with any covenants contained in any credit agreements or
indentures.
 
f.           The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if drafted jointly by
the parties and no presumption or burden of proof must arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The word
“including” means “including without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it.  The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or thing extends, and such
phrase shall not mean simply “if”.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same agreement.
 
[Signature Page Follows]
 

 
6

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this Agreement, which will constitute our agreement with
respect to the matters set forth herein.
 
Very truly yours,
 
Northern Oil & Gas




By:     /s/ Erik J. Romslo                                               
Name:  Erik J. Romslo
Title:  EVP, General Counsel & Secretary


 
Confirmed and Agreed to:
 
TRT Holdings, Inc.




By:     /s/ Robert B. Rowling                                                
Name:  Robert B. Rowling
Title:    Chief Executive Officer






CRESTA INVESTMENTS, LLC




By:     /s/ Michael G. Smith                                                
Name:  Michael G. Smith
           Title:    Secretary






CRESTA GREENWOOD, LLC




By:      /s/ Michael G. Smith                                               
Name:  Michael G. Smith
           Title:    Vice President and Secretary






            /s/Robert B. Rowling                                            
            Robert B. Rowling



[Signature Page to Letter Agreement between TRT and the Company]


 
 

--------------------------------------------------------------------------------

 


